UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6290


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PERRY COUSINS, a/k/a Pzo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:10-cr-00047-RBS-TEM-
1; 4:16-cv-00060-RBS)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Perry Cousins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Perry Cousins appeals the district court’s order denying his motion requesting leave

to file a successive 28 U.S.C. § 2255 motion and construing his Fed. R. Civ. P. 60(b)

motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255 motion

and denying it on that basis. Cousins confines his appeal to the district court’s construction

ruling. * Our review of the record confirms that the district court properly construed

Cousins’s Rule 60(b) motion as a successive § 2255 motion over which it lacked

jurisdiction because he failed to obtain prefiling authorization from this court. See 28

U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400. Accordingly, we affirm

the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003), we construe Cousins’s notice of appeal and informal brief as an application

to file a second or successive § 2255 motion. Upon review, we conclude that Cousins’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED


       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2